UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4609



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM AARON HILL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-99-96)


Submitted:   February 29, 2000            Decided:   March 16, 2000


Before MURNAGHAN, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Lieberman, Alexandria, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, David W. Jensen, Special As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Aaron Hill appeals his convictions for being a pris-

oner in possession of a shank and assault with a dangerous weapon.

On appeal, he alleges that his due process rights were violated and

that his indictment should have been dismissed because the Gov-

ernment destroyed a shank found after the attack.    He also alleges

that his convictions were not supported by the evidence adduced at

trial.   For the reasons that follow, we affirm.

     First, although the evidence revealed that the Government in-

tentionally destroyed a shank that may have been the murder weapon,

Hill failed to establish that such destruction was made in bad

faith or that the shank’s exculpatory value was apparent at the

time of destruction. See Arizona v. Youngblood, 488 U.S. 51, 57-58

(1988); California v. Trombetta, 467 U.S. 479, 489 (1984). Second,

viewing the evidence as we must, we find that the evidence was

sufficient to support Hill’s convictions.    See Glasser v. United

States, 315 U.S. 60, 80 (1942).

     Accordingly, we affirm Hill’s convictions.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2